EXHIBIT 99.1 Joint Filing Agreement December 21, 2010 In accordance with Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended, The Valentin Gapontsev Trust I,Nikolai Platonov and Angelo P. Loprestieach hereby agree to the joint filing of this Statement on Schedule 13D (including any and all amendments hereto).In addition, each party to this Agreement expressly authorizes each other party to this Agreement to file on its behalf any and all amendments to such Statement on Schedule 13D. A copy of this Agreement shall be attached as an exhibit to the Statement on Schedule 13D filed on behalf of each of the parties hereto, to which this Agreement relates. This Agreement may be executed in multiple counterparts, each of which shall constitute an original, one and the same instrument. THE VALENTIN GAPONTSEV TRUST I By: /s/ Angelo P. Lopresti Angelo P. Lopresti Trustee By: /s/ Nikolai Platonov Nikolai Platonov Trustee ANGELO P. LOPRESTI /s/ Angelo P. Lopresti NIKOLAI PLATONOV /s/ Nikolai Platonov
